DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's preliminary amendment filed on 03/25/2022 is acknowledged.
Claims 1-4, 6-8, 13, 15-21, 25-26 and 35-38 are pending. 



3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4. Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is indefinite in the recitation of a value of “a condition,” because the identity of the condition is unknown.  Therefore, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  

Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.




5. The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. Claim 36 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not provide a sufficient enabling description of a method of treating cancer comprising administering to the patient an immunoconjugate of the recited antibody.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

Claim 36 is directed to a method of treating cancer comprising a step of administering an immunoconjugate of anti-CTLA4 antibody of the invention.

According to the specification, “The term "immunoconjugate" as used herein is an antibody or antibody fragment conjugated to one or more heterologous molecule(s), including but not limited to a cytotoxic agent, a chemotherapeutic agent, a radioactive atom, or a cytostatic agent” ([0090] of US 20210403565).  The same types of agents are exemplified in claim 21.

A skilled artisan would have been aware that CTLA4 is expressed primarily on T cells, and that anti-cancer therapeutic effects of anti-CTLA4 antibodies are based on their ability to reverse CTLA4-mediated suppression of tumor-specific T cells (e.g. Rowshanravan et al. 2018).  Therefore, an anti-CTLA antibody conjugated to a radioactive, cytostatic, or cytotoxic agent would kill CTLA4-expressing T cells, thereby abolishing any anti-tumor immune response.  Based on this, a skilled artisan would reasonably conclude that administering anti-CTLA4 immunoconjugates to cancer patients would most likely exacerbate rather than treat the disease, and so experimentation to that effect would be unreasonable and undue.



7. Claims 1-4, 6-8, 13, 19-21, 25-26, 35 and 37-38 are allowable.

Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including the relevant limitations of the base claim and any intervening claims.



8. The following references are cited of record as they are deemed to be pertinent to the present invention:

Commonly assigned US Patents No. 11254742 and 11149088 claim anti-Ror2 and anti-Axl antibodies, respectively, which have higher affinity for their targets at lower pH characteristic of tumor microenvironment than at physiological pH.

US 20210017283 teaches and claims anti-VISTA antibodies which have higher affinity for their targets at lower pH characteristic of tumor microenvironment than at physiological pH.

US 20210047410 teaches and claims anti-CTLA4 antibodies which have higher affinity for their targets at physiological pH than at lower pH (i.e. the opposite of presently claimed anti-CTLA4 antibody).



9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644